Chichester, J.,
dissenting:
I cannot concur in the conclusion reached by Judge Burks in this case, for the following reasons:
The Commonwealth made out a prima facie case against the accused, Ida Mansfield — that is, it proved that as a result of a search of her premises, under a warrant issued for the purpose, the defendant was discovered with a pint bottle containing liquor which she attempted to break.
*284It must be conceded that, in the absence of any explanation of the circumstances under which the defend- and was arrested, this evidence was sufficient to support a verdict of unlawful'possession of ardent spirits under the prohibition statute. The accused undertook to explain away- the presumption raised by the Commonwealth’s evidence by attempting to point out the guilty party. She says, and it is true that she is supported by four other witnesses, that a woman by the name of Margaret Grant brought the liquor to her (the defendant’s) house, and that she did not own or possess it, or have anything to do with it.
The question before this court is, whether this evidence, introduced by and on behalf of the accused, rebutted the prima facie case made out by the Commonwealth, as a matter of law, or whether this question, under the circumstances of this case, was one. for the jury.
Of course, the general proposition is conceded, that where evidence introduced by a defendant is perfectly consistent with the evidence introduced by the Commonwealth (and which has made out a prima facie case of guilt), -and fully explains the circumstances which raised the presumption, there can be no conviction. But if the evidence vouched in explanation is in conflict with the evidence for the Commonwealth, or if it falls short of fully or satisfactorily explaining the incriminating evidence or circumstances against the accused, as a matter of law, the question is one for the jury.
I think the instant case falls within this rule, not because there is any direct testimony which renders the evidence introduced on behalf of the accused an in-' complete or unsatisfactory explanation of the situation in which the accused was found when arrested, but *285because of the circumstances of the case and the fair inferences which the jury had a right to draw from all the evidence in the case as it was finally submitted to them.
The opinion does not give any weight to those facts and circumstances. It ignores the undisputed fact that the accused had a bad reputation as a violator of the prohibition law, and had been previously convicted of violating it. It ignores the fact that although the defendant testified that Margaret Grant had brought the liquor to her house early in the morning of the day of the arrest, she only appears to have decided to get rid of it by breaking the bottle at the exact moment, the officers appeared to search her premises, a very pregnant coincidence to say the least. It ignores the fact that although at the "trial, all these witnesses testified that some person, by the name of Margaret Grant, brought the liquor to defendant’s house, it nowhere appears that Margaret Grant has ever acknowledged that she was the guilty party; has ever been indicted or tried for the offense, or that she is a fugitive from justice. It is not, of course, incumbent upon any one accused of crime to point out the guilty party, but when one seeks to exculpate himself from the throes of a prima facie case made out against him, by undertaking to point out the guilty party, he must do so in no uncertain way, if he expects a court to say as a matter of law that he has rebutted the presumption. If he falls short of doing this, it is a question for the jury to say whether the presumption has been rebutted and not one for the court.
If a presumption of guilt can be legally rebutted by the bare naming of a person as the perpetrator of the crime, an open door to immunity from punishment is offered to ¿11 persons accused of crime. It may be, *286under such circumstances, that the accused and the witnesses supporting her are telling the truth, but the question of whether they are or not in this ease is, I think, one for the jury.
I therefore think the verdict of the jury should be upheld, and the judgment of the court affirmed.
West, J., concurs in this dissent.